Bi.oodwortii, J.
The court erred in overruling the motion for a new trial. The evidence relied upon by the State to corroborate the accomplice in this ease, independently of his testimony, does not directly connect the accused with the commission of the crime, nor does it tend -to show . his participation therein. Childers v. State, 52 Ga. 106; McCrory v. State, 101 Ga. 779 (28 S. E. 921); Taylor v. State, 110 Ga. 150 (3), 154 (35 S. E. 161); Baker v. State, 14 Ga. App. 578 (4) (81 S. E. 805).

Judgment reversed.


Broyles, O. J., amd Luke, J., concur.

B. G. Jenkins, E. B. Lambert, for plaintiff in error.
Joseph B. Duke, solicitor-general, contra.